Citation Nr: 0414934	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  98-17 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

This appeal is from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The veteran testified at a hearing before a member of the 
Board of Veteran's Appeals (Board) (Veterans Law Judge) in 
April 2000.  That member has resigned from the Board.  The 
resulting due process concerns are addressed in the remand 
below.

The United States Court of Appeals for Veterans Claims 
(Court) vacated the July 2000 decision of the prior Board 
member in June 2001.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA examined the veteran in December 2002.  The examination 
report indicates that magnetic resonance imaging (MRI) 
studies of the right knee and of the spine were ordered.  The 
examiner deferred her final report pending receipt of the MRI 
results.  The report of the MRI of the right knee is of 
record.  The MRI of the spine is not.  The RO requested that 
the spine MRI report be furnished the examiner if the study 
was done so the examiner could complete her report, or, if 
the study was not done, that it be done prior to completion 
of the examination report if the study was felt necessary to 
completion of the report.

There is no VA spine MRI report of record.  The examiner made 
an addendum report in March 2003, apparently without review 
of a December 2002 or subsequent report of an MRI study of 
the spine.

The record remains silent whether the study was performed.  
The December 2002 examiner ordered the study, so it must be 
assumed the examiner felt it was necessary.  Performance of 
tests felt necessary by VA examiners is part of VA's duty to 
assist by providing complete examinations.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  

As it happens, In January 2004, the veteran submitted reports 
MRI studies of the spine done privately in September 2003.  
The December 2002 examiner has not seen these reports.  
Regulation provides that private medical reports can serve as 
VA examination reports for rating purposes if they are 
otherwise adequate for rating.  38 C.F.R. § 3.326(b) (2003).

In light of the private MRI reports, the claims file should 
be returned to the examiner for review of the reports and 
another addendum to the December 2002 report commenting 
whether the private MRI reports are adequate and whether 
review of them alters the examiner's March 2003 opinion.

Even though the private MRI reports may be adequate for 
rating purposes, VA should ensure a complete claims file by 
obtaining the report of any MRI of the veteran's spine done 
during or after December 2002 or a statement from an 
appropriate VA official that the MRI was not done.  If the 
private MRI study report is adequate for rating, VA need not 
now perform MRI of the veteran's spine.

Regarding the resignation of the Veterans Law Judge who 
conducted the April 2000 hearing, the veteran is entitled to 
a hearing with the judge who will decide his appeal.  
38 U.S.C.A. § 7107 (West 2002).  The veteran must be notified 
of his options for another hearing before the Veterans Law 
Judge who will decide his appeal and afforded the hearing 
should he elect to have such hearing.  The veteran should 
also be informed that the transcript of the April 2000 
hearing remains of record for consideration in his appeal 
should he choose not to have another hearing.

Finally, the veteran's claims file contains no letter from VA 
that discharges its notice obligations under the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  This should be 
rectified.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

2.  Confirm whether VA performed MRI of 
the veteran's spine referenced in the 
December 2002 compensation examination 
report, and either obtain the report or 
obtain a statement from an appropriate VA 
official that the MRI study was not done.

3.  Return the claims file to the 
December 2002 examiner for review of the 
September 2003 private spine MRI report 
and any VA spine MRI report of December 
2002 or thereafter.  The examiner should 
comment whether the MRI findings change 
the opinion in her March 2003 addendum 
opinion, and why the MRI report does or 
does not change that opinion.

4.  Notify the veteran and his attorney 
that the Veterans Law Judge who conducted 
his April 2000 hearing will not decide 
his appeal.  Inform him of his right to a 
hearing before another Veterans Law Judge 
and of his options for a hearing in 
Washington, D.C., at the RO, or by video 
conference (with him at the RO and the 
Veterans Law Judge in Washington, D.C.).  
Afford an appropriate time for the 
veteran to respond.

5.  Readjudicate the claims at issue, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
If none may, provide the appellant and 
his attorney an appropriate supplemental 
statement of the case and an appropriate 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




